In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-20-00078-CV &
                    06-21-00015-CV



    EDWARD COX AND THERESA COX, Appellants

                            V.

      PREMIER LAND LIQUIDATORS, LLC, AND
    CEDAR CREEK PRESERVATION, LLC, Appellees




         On Appeal from the 62nd District Court
                 Hopkins County, Texas
         Trial Court Nos. CV43881 & CV44453




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER

       Edward Cox and Theresa Cox, appellants, have filed a motion to consolidate the appeals

in the above-numbered proceedings.      We overrule the motion insofar as consolidating the

appeals is concerned.

       In the interest of judicial economy, however, we will permit consolidated briefing so that

each party need file only one brief addressing both appeals. All filing deadlines in cause number

06-21-00015-CV shall apply to both appeals, and both cases shall be briefed together.

       IT IS SO ORDERED.



                                                    BY THE COURT

Date: April 6, 2021




                                               2